Citation Nr: 1014432	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for PTSD with an evaluation of 30 percent 
effective November 9, 2004. 

In October 2007, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In February 2009, the Board issued a decision that denied 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The VA 
and the appellant filed a Joint Motion for Remand, which was 
granted by the Court in a Order dated in December 2009. 

In March 2010, the Veteran submitted pertinent medical 
evidence, i.e., mental health outpatient treatment records, 
directly to the Board, along with a written statement waiving 
initial review of this evidence by the RO.

The issue of entitlement to service connection for a heart 
condition, to include as secondary to the service-connected 
PTSD has been raised by the record, as indicated in the 
September 2007 Statement of Accredited Representative.  The 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  




FINDING OF FACT

The clinical signs and manifestations of the service-
connected PTSD are shown to have been reflective of a 
disability picture that more nearly approximates one 
manifested by social and industrial impairment with reduced 
reliability and productivity and difficulty in maintaining 
social relationships and is manifested by intrusive 
recollections of combat, feelings of detachment, insomnia, 
estrangement, survivor's guilt, restricted affect, 
constricted mood, anxiety, decreased interest in activities, 
exaggerated startle reflex, anxiety, problems with memory and 
concentration, and intermittent suicidal ideation without 
intent (i.e., "passive thoughts of death") with GAF scores 
that range from 40 to 60, with the most recent score of 58.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
disability rating for PTSD for the entire appeal period have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of VCAA in November 2004 
prior to the initial adjudication of his claim for service 
connection for PTSD in the February 2007 rating decision.  

The VCAA letter indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

In March 2006, the Veteran also received notice pertaining to 
the downstream disability rating and effective date elements 
of the claim, with subsequent adjudication of his claim in a 
December 2006 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20.  

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for the 
condition has been assigned.  

Thus, the Veteran has been awarded the benefit sought, and 
such claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
the Veteran service connection for PTSD and assigning an 
initial disability rating for the condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his PTSD, included 
notice of the criteria for higher rating, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the Veteran through out the remainder of 
the administrative appeals process, and similarly accorded 
the Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded a VA examination in June 2006.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination report, and statements and 
testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  




II.  Legal Authority

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).  

III.  Higher Initial Rating for PTSD

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (i.e., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(i.e., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (i.e., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(i.e., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (i.e., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (i.e., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (i.e., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (i.e., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (i.e., depressed, avoids friends, 
neglects family, and is unable to work).  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R    § 4.6.  

It should also be noted that use of terminology such as 
"mild" or "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  The record as a whole is evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

The medical evidence shows that the Veteran had a positive 
PTSD screen in September 2004 with no reported nightmares.  
The Veteran was diagnosed with PTSD in October 2004.  At that 
time, his symptoms included intrusive recollections of 
combat, feelings of detachment, insomnia, estrangement, 
survivor's guilt, restricted affect, decreased interest in 
activities, exaggerated startle reflex, and problems with 
memory and concentration.  The Veteran denied any suicide 
attempts or delusions.  He also avoided watching war movies.  
It was noted that he was married for many years and raised a 
daughter who was in college.  Upon mental status evaluation, 
the Veteran was well-groomed, calm, cooperative, had coherent 
speech, mood was congruent, alert, oriented in all three 
spheres, and thoughts were goal directed.  The Veteran was 
taking medication for insomnia.  He was assigned a GAF score 
of 40.

From December 2004 to February 2005, the Veteran attended 
psychoeducation classes sponsored by the VA mental health 
life abilities program.  He reported having moderate distress 
that was related to fatigue, difficulty sleeping, and 
disturbing thoughts.  The Veteran denied having thoughts of 
harming himself or others.  It was noted that there was no 
nervousness, anxiety, depression, or suicidal ideations.  A 
nurse with the program noted that the Veteran appeared to be 
functioning generally well.  During an April 2005 mental 
health examination, the Veteran reported that his PTSD 
symptoms included intrusive thoughts, occasional nightmares, 
avoidance of reminders of combat, and insomnia.  The examiner 
described the Veteran as friendly, appropriate, and 
cooperative.  The Veteran's affect was restricted, his mood 
appeared to be constricted, and there was no evidence of 
psychosis.  He was assigned a GAF score of 40.  

VA treatment records dated from June 2005 to June 2006 
reflect consistent complaints of hypervigilance, intrusive 
thoughts, and insomnia.  

The Veteran underwent a VA examination (QTC) in June 2006.  
He reported that his PTSD caused him persistent symptoms of 
hypervigilance, increased startle reflex, recurrent 
nightmares, exaggerated startle response, and intrusive 
thoughts.  The Veteran also described lack of motivation, 
lack of interest, lack of the ability to concentrate, 
impaired memory, vegetative symptoms, poor appetite, poor 
sleep, anhedonia, and occasional passive thoughts of death.  
The Veteran stated that since having triple bypass surgery in 
2003 and 2004, he experienced increased emotional problems 
and a myriad of depression symptoms including lack of 
interest and motivation, feelings of hopelessness, poor 
concentration and memory, anhedonia, and difficulty eating 
and sleeping.  The Veteran denied any history of psychotic 
symptoms, but does have a history of mania symptoms.  It was 
noted that the Veteran worked for 34 years at Champion Paper 
before he retired in 2004 due to cardiovascular problems.  
Upon mental status evaluation, the Veteran had good hygiene, 
and was cooperative, pleasant, fairly well-related, making 
good eye contact, psychomotor was within normal limits.  The 
Veteran was frustrated and interaction was flat.  His thought 
process was coherent, logical, and goal directed.  There was 
no suicidality, homicidality, or perceptual disturbance.  His 
insight and judgment were good.  His cognition was grossly 
intact and he did not appear to be internally stimulated or 
delusional.  The Veteran was diagnosed with PTSD with a 
recent exacerbation and depressive disorder (NOS) secondary 
to his heart condition.  After noting that the Veteran had 
cardinal symptoms of PTSD, the physician also found that he 
had "pretty profound" depression symptoms that were related 
to his heart condition.  The Veteran was assigned a GAF score 
of 60.

VA treatment records dated from July 2006 to November 2006 
reflect that the Veteran continued to take medication for 
insomnia.  

A February 2010 VA treatment record reflects nightmares, 
insomnia (5 to 6 hours of sleep per night), avoids television 
and movies related to war, and intrusive thoughts.  It was 
noted that he had a fairly large circle of friends, and 
spends time both caring for his elderly family and working 
with his machinery on church projects (i.e., tractor loading 
of wood for neighbors).  Upon mental status evaluation, the 
Veteran was alert, attentive, and oriented times three.  He 
had good hygiene, was cooperative, and reasonable.  His mood 
was euthymic and affect was congruent with mood.  There was 
no perceptual disturbance.  His thought content and process 
were normal.  He denied suicidal ideation.  His insight and 
judgment were good.  His memory was intact.  He was diagnosed 
with chronic PTSD and an anxiety disorder.  He was assigned a 
GAF score of 58.

During his October 2007 hearing, the Veteran testified that 
his PTSD symptoms first manifested after he suffered several 
heart attacks that forced him to retire in 2001.  He stated 
that he was haunted by memories of his cousins and comrades 
who died in Vietnam, and experienced mood swings, crying 
spells, flashbacks, intrusive thoughts, and trouble falling 
and staying asleep.  He also stated that he had suicidal 
ideation a few times, as indicated on page 9 of the hearing 
transcript.  Yet, he also reported that he attended church 
regularly, had fairly good relationships with his wife and 
daughter, and occasionally entertained friends and family at 
his home.

The Board notes that records from the Social Security 
Administration are in the claims file, but do not pertain to 
the issue on appeal.  Therefore, these records will not be 
discussed.

The aforementioned medical evidence indicates that the 
Veteran was diagnosed with service-connected PTSD, as well as 
his nonservice-connected anxiety disorder and depressive 
disorder.  However, the June 2006 VA examiner attributed the 
following depression symptoms, including lack of interest and 
motivation, feelings of hopelessness, poor concentration and 
memory, and difficulty eating and sleeping to the nonservice 
connected heart condition.  

With regard the nonservice connected anxiety disorder, none 
of the VA examiners have been able to clearly distinguish the 
symptoms attributable to the service-connected disability 
from those attributable to the nonservice-connected 
disabilities.  Under these circumstances, the reasonable 
doubt doctrine mandates that all signs and symptoms of the 
anxiety disorder be attributed to the Veteran's service-
connected condition PTSD.  Mittleider v. West, 11 Vet. App. 
181 (1998).

The Veteran's GAF scores ranged from 40 to 60, with the most 
recent score of 58.  The Board notes that GAF scores are just 
one component of the Veteran's disability picture that may be 
considered and there is no "formula" that is followed in 
assigning such scores.  Furthermore, the Board need not 
accept a GAF score as probative.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 
433 (1995) (it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others).

After a careful review of the record, the Board finds that, 
for the entire period of the appeal, the service-connected 
disability picture more closely resembles the criteria for 
the assignment of a 50 percent rating.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411; see also Fenderson, supra. 

For the entire appeal period, the service-connected PTSD is 
shown to have been manifested by symptoms such as intrusive 
recollections of combat, feelings of detachment, insomnia, 
estrangement, survivor's guilt, restricted affect, 
constricted mood, anxiety, decreased interest in activities, 
exaggerated startle reflex, problems with memory and 
concentration, anxiety, and intermittent suicidal ideation 
without intent (i.e., "passive thoughts of death") and were 
productive of an overall level of occupational and social 
impairment suggestive of at least reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  

There is evidence that the Veteran may have some 
symptomatology that meets the criteria for a 70 percent 
evaluation, such as intermittent suicidal ideation without 
intent.  However, the medical evidence of record, as 
reflected in the totality of the medical evidence of record 
do not demonstrate the vast majority of the symptomatology 
needed to meet the criteria for a 70 percent rating under 
Diagnostic Code 9411.  As reflected in the reports discussed 
above, the medical evidence does not reflect that he exhibits 
obsessional rituals which interfere with routine activities; 
intermittently illogical speech; near-continuous panic 
attacks or depression affecting the ability to function; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  In fact, there was no evidence of a thought 
disorder and the Veteran denied panic attacks.  Further, he 
has had the ability to maintain long-term relationships as he 
has been married for many years and has a good relationship 
with his wife and daughter.  Further, he has a fairly large 
circle of friends, and spends time both caring for his 
elderly family and working with his machinery on church 
projects (i.e., tractor loading of wood for neighbors), as 
indicated by the February 2010 VA treatment record.  Based 
upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's disability 
picture more nearly approximates a 70 percent evaluation.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
obviate the application of regular schedular criteria 
established for the purpose of rating the service-connected 
disability.  Thus, an evaluation higher than 50 percent on an 
extraschedular basis is not for consideration.  See 38 C.F.R. 
§ 3.321(b)(1).  The Veteran is not shown to require frequent 
periods of hospitalization, indeed any hospitalizations, or 
to otherwise render impractical the application of the 
regular schedular standards.  Although his PTSD symptoms 
partially prevent him from working, they do not reach the 
level of those manifestations for the 70 percent schedular 
evaluation.  In fact, the Veteran worked for 34 years at the 
Champion Paper before he retired due to cardiovascular 
problems, as indicated by the June 2006 VA examination.
 
In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Accordingly, based on this record, the Board finds that an 
initial rating of 50 percent for the service-connected PTSD 
is warranted.  


ORDER

An initial rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


